Dear Representative Bruneau:
We received your opinion request regarding the interpretation of Act125 of the 2000 First Extraordinary Session. You specifically ask for our interpretation of the term "service connection" as referenced in La.R.S. 40:31.33 which provides for an annual safe drinking water fee of $3.20 per service connection for community systems. This statute was enacted in order to comply with the provisions of La.R.S. 40:5.6 and the Federal Safe Drinking Water Act. The referenced fee is charged by the Department of Health and Hospitals.
Pursuant to the Sanitary Code of the State of Louisiana, Chapter 12, Water Supplies, a service connection is defined as follows:
 Service Connection   The pipe from the water main and/or water meter, water supply system or other source of water supply to the building or structure served.
As mentioned in your request, one of your constituents has two water meters at his home; one for a sprinkler system and one for drinking water. You specifically question whether the fee is for each meter or for each connection to the property. In light of the definition provided in the Sanitary Code, it is our opinion that the fee is assessed per service connection which is the actual pipe that ties into the water main. Thus, assuming that the two water meters are tied into the same pipe, there would be one charge for the one connection.
We trust this adequately responds to your request, if you have any questions or need additional information, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  December 17, 2001